Hatfield, Judge,
delivered the opinion of the court:
The merchandise involved in this appeal consists of pistache nuts, salted and roasted. The nuts were assessed for duty by the collector under paragraph 759 of the Tariff Act of 1922, which reads as follows:
Par. 759. Edible nuts, shelled or unshelled, not specially provided for, 1 cent per pound; pickled, or otherwise prepared or preserved, and not specially provided for, 35 per centum ad valorem; nut and kernel paste not specially provided for, 25 per centum ad valorem: Provided, That no allowance shall be made for dirt or other impurities in nuts of any kind, shelled or unshelled.
It was claimed in the protests, and it is claimed here, that the merchandise was dutiable under paragraph 755 of the Tariff Act of 1922, which reads as follows:
Par. 755. Cream or Brazil nuts, 1 cent per pound; filberts, not shelled, 2J4 cents per pound; shelled, 5 cents per pound; pignolia nuts, 1 cent per pound; pistache nuts, 1 cent per pound.
*229The case was submitted to the court below on the report of the appraiser and the official sample. The trial court held that the imported merchandise was dutiable under the provision for pistache nuts contained in paragraph 755, and sustained the protests.
From the judgment entered below the Government has appealed.
It is contended by the Government that the pistache nuts have been prepared by salting and roasting, and are, therefore, dutiable under the provision for “Edible nuts, * * * pickled, or otherwise prepared or preserved, and not specially, provided for,” con-, tained in paragraph 759.
Counsel for the appellees does not contend that the nuts in question have not been prepared or preserved, but insists that the language “pickled, or otherwise prepared or preserved, and not specially provided for,” contained in paragraph 759, was intended to be limited to edible nuts, not specially provided for. In other words, counsel for the appellees construes the paragraph as if it read “Edible nuts, not specially provided for, pickled, or otherwise prepared or preserved.”
We are unable to agree to this construction of the paragraph.
As we construe the provisions of paragraph 759, the Congress intended to provide therein for all “Edible nuts, shelled or unshelled, not specially provided for,” at 1 cent per pound; and for all pickled, or otherwise prepared or preserved edible nuts, not specially provided for, at 35 per centum ad valorem. (Italics ours.)
This construction is based upon the fact that the Congress has deliberately included the words “not specially provided for” in both the first and second clauses. Moreover, the -third clause provides for “nut and kernel paste not specially provided for,” at 25 per centum ad valorem. It seems to us that this clause relates, not only to the nuts provided for in the first clause of the paragraph, but to all nut and kernel paste not otherwise specially provided for.
Clearly, if the provision “pickled, or otherwise prepared or preserved,” was intended to relate only to the edible nuts provided for in the first clause, there was no reason for inserting the words “and not specially provided for” in the second clause.
As thus construed the paragraph provides as follows: Clause 1 covers unprovided for nuts, and clauses 2 and 3, unprovided for products of nuts; pickles, preservations, and preparations in clause 2, and paste in clause 3.
It will be noted that paragraph 754 provides for “Almonds, not shelled, 4% cents per pound; shelled, 14 cents per pound; almond paste, 14 cents per pound.” (Italics ours.)
Paragraph 756 provides for “Coconuts, one-half of 1 cent each; coconut meat, shredded and desiccated, or similarly prepared, 3 j/2 cents per pound. (Italics ours.)
*230Paragraphs 755, 757, and 758 provide for nuts of various kinds, but there is no provision in any of those paragraphs for such nuts, pickled, or otherwise preserved, or for the paste of such nuts.
The pistache nuts involved herein have been salted and roasted, and as they are either prepared or preserved or both, and as they in such condition are not specially provided for elsewhere, they are therefore provided for in paragraph 759.
It has been suggested that to hold the imported merchandise dutiable under paragraph 759 would be contrary to the rule that an eo nomine designation includes the article named in all its conditions and forms. We think not. It has been many times held that the rule that an eo nomine designation prevails over words of general description, and that such designation was intended by the Congress to include all such commodities as came within the meaning of the word employed, is but a rule of interpretation or construction, and is not controlling where the Congress has indicated a contrary intention. Cohn & Rosenberger v. United States, 4 Ct. Cust. Appls. 378, T. D. 33536; United States v. Massce & Co., 6 Ct. Cust. Appls. 395, T. D. 35972; Roger & Gallet et al. v. United States, 7 Ct. Cust. Appls. 89, T. D. 36424.
It has also been suggested that the decisions in the cases of Brown & Co. v. United States, 6 Ct. Cust. Appls. 415, T. D. 35977, and Neuman & Schwiers Co. et al: v. United States, 4 Ct. Cust. Appls. 64, T. D. 33310, are opposed to the conclusions herein reached. In our opinion those cases are clearly distinguishable from the case at bar.
In the Brown & Co. case the court held that soya beans, cooked and salted, were soya beans, and were free of duty under paragraph 606 of the tariff act of 1913. The competing provisions were contained in paragraph 199, and read as follows:
Par. 199. Beans, * * * prepared or preserved, or contained in tins, jars, bottles, or similar packages, including the weight of immediate coverings, 1 cent per pound; * * *.
The difference between paragraph 199, supra, and paragraph 759, supra, is at once apparent. Had paragraph 199 provided for “Beans, not specially provided for, 1 cent per pound;” and for “all prepared or preserved beans, not specially provided for” at a higher rate of duty, the two cases would be in fari materia.
In the Neuman & Schwiers case the competing paragraphs were 284 and 286 of the tariff act of 1909. Paragraph 284 provided for “Bacon and hams, 4 cents per pound.” Paragraph 286 read as follows:
Par. 286. Meats of all kinds, prepared or preserved, not specially provided for. in. this section, twenty-five per centum ad valorem.
The merchandise was hams cooked and boned.
*231The court said that the ham was “the thigh of a hog cured by salting and smoking.” A ham is meat prepared and preserved. The fact that the hams had been further advanced in condition by cooking and removing the bones did not remove them from the classification of “hams,” and put them under the provision for meats, prepared or preserved, not specially provided for. They were prepared and preserved meats — hams, and specially provided for as “hams” — and the court so held.
In our opinion, pistache nuts, pickled, or otherwise prepared or preserved, are provided for in paragraph 759, and, as they, when prepared or preserved by salting and roasting, are not otherwise specially provided for, they are dutiable under the specific provision therefor in paragraph 759.
The judgment is reversed.